Citation Nr: 0610580	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
and if so, whether service connection is so warranted.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  

Both claims on appeal come to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  

FINDINGS OF FACT

1.  By a December 1999 rating decision, the RO denied service 
connection for a psychiatric disorder and back disorder, and 
the veteran did not appeal this rating decision.

2.  The veteran submitted a claim to reopen for a back 
disorder and psychiatric disorder in February 2002 and 
November 2002, respectively.

3. Evidence submitted regarding the psychiatric disorder 
since the December 1999 final rating decision is either 
cumulative, redundant, or fails to raise a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disorder.

4.  Evidence received concerning the back disorder since the 
December 1999 rating decision was not considered previously 
and is so significant that it must be reviewed in connection 
with the claim for service connection.

5. The evidence fails to indicate that the veteran's back 
disorder was incurred in or aggravated by her active military 
service.




CONCLUSIONS OF LAW

1.  A December 1999 RO rating decision, which denied service 
connection for a psychiatric disorder and back disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160, 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented 
concerning the claim for service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  New and material evidence has been presented concerning 
the claim for service connection for a back disorder, and it 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

4.  The criteria for service connection for a back disorder 
are not met.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to reopen

By a December 1999 rating decision, the RO denied the 
veteran's claims for service connection for a psychiatric 
disorder and back disorder because the evidence did not 
reflect that the veteran's disorders were incurred in or 
aggravated by service.  The veteran did not respond to this 
rating decision.  Because she did not respond (i.e. file a 
valid notice of disagreement within one year of notification 
of the December 1999 rating decision), it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claims to reopen were submitted after the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the most recent version of the relevant 
regulation.  

This regulation provides that new evidence is existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) 

The evidence received subsequent to January 1998 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).

A.  Psychiatric  disorder

The veteran essentially asserts that the current pain she 
suffers from a reported back injury that happened while on 
active duty is the cause and/or is related to her psychiatric 
problems.  

The evidence the RO considered regarding the psychiatric 
disorder in its December 1999 rating decision included 
service medical records, which reflected no findings, 
complaints, or treatment for psychiatric problems, a February 
1992 VA examination and VA outpatient treatment notes from 
1991 to 1995.  The examination noted that the veteran had 
been complaining of insomnia and anxiety, but no formal 
diagnosis for psychiatric problems was noted therein.  
However, an October 1995 medical note reflected that she had 
been complaining of, among other things, sadness, insomnia 
and crying spells.  The examiner diagnosed her with major 
depression.

Evidence obtained in connection with the attempt to reopen 
the November 2002 claim includes, a January 2004 private 
psychiatric examination report and VA outpatient treatment 
notes from 1999 to 2004.  During her private examination, the 
veteran complained of anxiety, depressed mood, insomnia, and 
nervousness.  Subsequently, the examiner diagnosed her with 
major depression with psychotic traits.  Collectively, VA 
outpatient treatment notes reflected treatment for various 
psychiatric complaints, including insomnia and depression.  
Nothing in these records link or relates the veteran's 
current psychiatric problems with her time in service.

Thus, although the evidence submitted may be new, it is not 
material or does not serve to substantiate the claim because 
it fails to demonstrate that the veteran's psychiatric 
problems were incurred in or related to her active duty 
service.  Accordingly, the Board finds that the evidence 
received subsequent to December 1999 is not new, material nor 
provides a reasonable possibility of substantiating the 
claim, and therefore, does not serve to reopen the veteran's 
claim for service connection for a psychiatric disorder.  
Furthermore, since the claim is not reopened, and service 
connection for the back disorder is denied (as detailed 
below), secondary service connection is also not warranted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

B.  Back disorder

The veteran asserts that she injured her back while on active 
duty during the Gulf War due to an attempt to prevent an 
oxygen tank from falling.  The Form DD-214 reflects that the 
veteran's MOS (occupation) while on active duty was a nurse 
anesthetist.

The evidence the RO considered regarding the back disorder in 
its December 1999 rating decision included service medical 
records, a February 2002 VA examination, and VA outpatient 
notes from 1991 to 1995.  The examination noted no complaints 
of musculo-skeletal problems, including the back.  VA 
outpatient notes indicated no complaints or treatment for 
back problems.  

Evidence obtained in connection with the attempt to reopen 
the February 2002 claim includes, two February 2003 lay-
statements from members of the veteran's unit during the Gulf 
War, and a February 2003 medical opinion from a private 
physician.  Both lay statements indicate that the veteran 
injured her back during the Gulf War while carrying an oxygen 
tank to the operating room.  The private medical opinion 
indicates that the veteran's current back problems regarding 
her lumbar discs are directly related to the initial injury 
sustained while on active duty as described by the veteran.  
These documents were not considered previously and are so 
significant that they must be reviewed in connection with the 
current claim.  The veteran has therefore presented new and 
material evidence to reopen the claim for service connection 
for a back disorder.  Accordingly, the petition to reopen is 
granted and consideration may be given to the entire evidence 
of record without regard to any prior denials.  There is 
sufficient evidence for the Board to make a determination on 
this claim on the merits (as detailed below).  

II. Claim for service connection for a back disorder

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110.  Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. 
§§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

Service medical records are negative for complaints, 
treatment, or diagnosis of back problems, including a 
December 1994 and August 1993 report of medical history in 
which the veteran indicated that she did not have recurrent 
back pain.  A February 1992 VA examination is also negative 
for musculo-skeletal problems, including the back.

Post service records include VA outpatient treatment notes 
from July 1999 to February 2004 and private progress notes 
from September to October 2002.  The evidence indicates that 
the veteran was first seen for back problems in October 1999 
when she complained of back pain.  Subsequently, she 
underwent back surgery in October 2002 for a herniated disc.  
Most recently, the veteran has participated in physical 
therapy for complaints of back pain, with right leg numbness.

As described previously, the veteran submitted lay statements 
as well as a private medical opinion, which collectively 
state that she injured her back while on active duty and that 
the veteran's current back problems are directly related to 
such injury, respectively.  While material, the 
contemporaneous evidence from her active duty period that 
reflected no complaints or treatment for back problems, as 
well as a February 1992 post-service examination record that 
reflected that she also had no complaints of back problems 
are more persuasive and probative as they are more 
contemporaneous with the date the reported injury occurred 
(1991).  Furthermore, the evidence reflects that she was not 
treated for back problems until October 1999.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran sustained any injury in service to which her current 
back problems may be related.  Accordingly, a basis upon 
which to establish service connection for a back disorder has 
not been presented, and the appeal is denied.  

III. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2003 letter, VA advised the veteran of the first 
three elements required by Pelegrini II.  Although she has 
never been directly advised to submit any evidence in her 
possession, she has been informed of the need to do so.  The 
January 2003 letter informed her that additional information 
or evidence was needed to support her claim and asked her to 
send the information or evidence to the RO.  In addition, a 
June 2005 supplemental statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  More 
recently, it has been determined in Court that proper notice 
should also include information regarding (a) the evidence 
necessary to establish a disability rating and (b), the 
effective date for any disability evaluation awarded.  Notice 
regarding (a) and (b) was not provided to the veteran, but 
the Board finds no prejudice in proceeding with the issuance 
of a final decision because as concluded above, the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet.  
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are her relevant VA and 
private treatment records.  A VA examination was conducted 
and the report was obtained and reviewed.  There are no 
indications that relevant records exist that have not been 
obtained.  VA has satisfied its duties to notify and assist 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 546 
(1991).

ORDER

New and material evidence regarding the psychiatric disorder 
not having been submitted, the claim is denied.  

New and material evidence regarding the back disorder having 
been submitted, the claim is reopened; however, service 
connection is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


